




Exhibit 10.2 Amendment to Fee Deferral Plan for Directors of Weyerhaeuser
Company (Amended and Restated Effective December 31, 2010)




AMENDMENT
TO
FEE DEFERRAL PLAN FOR
DIRECTORS OF WEYERHAEUSER COMPANY
(Amended and Restated Effective December 31, 2010)


The Fee Deferral Plan for Directors of Weyerhaeuser Company (Amended and
Restated Effective December 31, 2010) (the “Plan”) is hereby amended, effective
January 1, 2012, as follows:
1.    Section 4(d)(iii) is amended by deleting the phrase “but shall not be
entitled to the election provided in Subparagraph 6(d)” from the end thereof.


2.    Section 6(c) of the Plan is amended to read as follows:
“(c)    Payments.
“(i)    Effective January 1, 2012, payment with respect to any Stock Equivalent
Deferrals credited to a Director's account who consents to the change shall be
made the in form of Common Shares, equal in number to the number of Stock
Equivalents with respect to which payment is being made, plus cash for any
fractional shares. A payment shall be made in each year of the period previously
elected under Subparagraph 4(c) with respect to such Deferred Fees, subject to
the two-year minimum deferral provided in Subparagraph 4(b)(ii); provided,
however, that in the event payments commence based on a Director's Separation
from Service, no payment shall be made earlier than six months after the date of
such Separation from Service if the Director is then a Specified Employee, in
which case any suspended payment shall occur on the earliest date permitted by
this Subparagraph and Section 409A.
“(ii)    In the event a consenting Director has elected payment of such Stock
Equivalent Deferrals over a number of years rather than as a lump sum, the
number of Common Shares to be paid each year shall be computed by multiplying a
fraction, the numerator of which is one and the denominator of which is the
number of years remaining in the elected payment period, by the remaining number
of Stock Equivalents credited to the Director's account, to determine the number
of Stock Equivalents for which payment is to be made.”
3.    Section 6(d) is deleted in its entirety and Sections 6(e) and 6(f), and
any references in the Plan thereto, are renumbered as Sections 6(d) and 6(e),
respectively.


4.    Section 8(c) is amended to read as follows:


“(d)    Amendment and Termination. The Board in its sole discretion may (i)
amend, suspend or terminate the Plan and (ii) supplement or replace the Plan
with other Deferred Fees plans.”


5.    Section 10 is hereby amended by adding the following sentence at the end
thereof:


“In this regard, the following changes made to the Plan by the amendment
effective as of January 1, 2012 shall also apply to the terms and conditions of
the 2004 Plan: (i) the elimination of a Director's ability to irrevocably elect
to diversify out of Stock Equivalents after a prescribed time,




--------------------------------------------------------------------------------




(ii) the change in the medium of payment of Stock Equivalents from cash to
Common Shares and (iii) the removal of the shareholder approval requirement for
any change providing for the payment of Fees in the form of Common Shares. In no
event shall any such change affect the timing of payment of Fees deferred under
the 2004 Plan or otherwise be interpreted as making any modification that would
adversely affect the status of the deferrals under the 2004 Plan as exempt from
Section 409A.”






